Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sang et al. Pub. No. US 2018/0246628 A1 [Sang].
1.  Sang discloses a display device [Fig. 11C], comprising: a display panel capable of being operated in a sectional display state [1000], the display panel comprising: a first display portion [display portion of A25]; and a second display portion not in a same plane with the first display portion [display portion of A35]; and a main body having a front surface and a back surface opposite to the front surface [surfaces of A25 and A35], wherein the first display portion is disposed on the front surface, and the second display portion is disposed on the back surface [as shown generally], wherein when the display panel is operated in the sectional display state, the first display portion is operated in a display mode, and the second display portion is operated in a power saving mode [¶ 182].
2.  Sang discloses wherein the first display portion and the second display portion are driven by a single gate driver, and the second display portion is driven by a data driver [where this is necessary for the device to run as shown in Fig. 11A for instance].
3.  Sang discloses wherein the second display portion is displayed in a predetermined gray level in the power saving mode [¶ 162 for instance].

10.  Sang discloses wherein the first display portion comprises a protruding portion, and the protruding portion is folded to a side surface of the main body [Fig. 11C, A15].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang.
5.  Sang is silent on wherein the first display portion and the second display portion are driven by different gate drivers.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sang as required by this claim, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. of Int. 1969).

7.  Sang is silent on wherein when the second display portion is operated in the power saving mode, the second display portion is driven by a first refresh rate, and the first display portion is driven by a second refresh rate higher than the first refresh rate.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sang as required by this claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Arguments [10/31/21] are fully considered but they are unpersuasive.  
Applicant argues that the back surface opposite to the front surface limitations are not disclosed in Sang.  The examiner disagrees.  Figure 11C discloses a surface A25 with surface A35 being opposite to each other.  Please refer to the rejection above for a more detailed explanation.  The objection to the title is withdrawn.
The action is made final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/Gustavo Polo/              Primary Examiner, Art Unit 2694